 



Exhibit 10.2
NEENAH ENTERPRISES, INC.
MANAGEMENT EQUITY INCENTIVE PLAN
(An amendment and restatement of the
Neenah Foundry Company 2003 Management Equity Incentive Plan)
1. Introduction.
     (a) Background. The Neenah Foundry Company 2003 Management Equity Incentive
Plan (the “Plan”) was first established by Neenah Foundry Company as of the
Effective Date to promote the long-term growth and profitability of Neenah
Foundry Company and its subsidiaries by enabling Neenah Foundry Company to
attract, retain and reward the best available employees and directors by
providing such individuals with incentives to maximize stockholder value and
otherwise contribute to the success of Neenah Foundry Company.
     (b) Amendment of Plan. ACP Holding Company (“ACP”), the indirect parent
corporation of Neenah Foundry Company, is now adopting and assuming the Plan in
connection with its recapitalization and name change to Neenah Enterprises, Inc.
(“NEI”). The Plan is also being amended to permit the grant of stock
appreciation rights and restricted stock units, in addition to incentive stock
options, non-qualified stock options and restricted stock, and to make certain
other changes, including renaming the Plan the “Neenah Enterprises, Inc.
Management Equity Incentive Plan.” The following provisions constitute an
amendment and restatement of the Plan. All of these changes are effective upon
the approval of the amended Plan by the holders of the then outstanding
securities of ACP entitled to vote generally in the election of directors.
2. Definitions.
     For purposes of this Plan, except when the context clearly indicates
otherwise, the following terms shall have the meanings set forth below.
     (a) “ACP” means ACP Holding Company, a Delaware corporation. Following the
recapitalization of ACP, ACP Holding Company will be renamed Neenah Enterprises,
Inc., and is sometimes referred to as “NEI.”
     (b) “Award” means an Incentive Stock Option, Non-Qualified Stock Option,
Stock Appreciation Right, Restricted Stock Award or Restricted Stock Unit, as
appropriate.
     (c) “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as codified
in Title 11 of the United States Code, 11 U.S.C. Section 101, et seq., as
amended from time to time.
     (d) “Board of Directors” and “Board” mean the board of directors of NEI.
     (e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Committee” means the Committee described in Section 3(a) hereof.

1



--------------------------------------------------------------------------------



 



     (g) “Common Stock” means ACP’s Common Stock, par value $0.01 per share, as
adjusted for any stock split, stock dividend, share combination, share exchange,
recapitalization, merger, consolidation or other reorganization. Following the
recapitalization of ACP, “Common Stock” means NEI’s Common Stock.
     (h) “Company Group” means NEI and its Subsidiaries.
     (i) “Effective Date” means the effective date of the Plan of
Reorganization.
     (j) “Employment Agreement” means the written agreement between any Plan
Participant and NEI or any of its Subsidiaries pursuant to which such Plan
Participant becomes employed by any member of the Company Group.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (l) “Fair Market Value” of a share of Common Stock means, as of the date in
question, and except as otherwise provided in any Grant Agreement entered into
pursuant to agreements in effect as of the effective date of the Plan of
Reorganization, the officially-quoted closing price of the stock on the
principal securities exchange on which the Common Stock is then listed for
trading for the applicable trading day or, if the Common Stock is not then so
listed, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board and, in the case of an Incentive Stock
Option, in accordance with Section 422 of the Code; provided, that when shares
received upon exercise of an Option are immediately sold in the open market, the
net sale price received may be used to determine the Fair Market Value of any
shares used to pay the exercise price or applicable withholding taxes and to
compute the withholding taxes.
     (m) “Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.
     (n) “Grant Agreement” means, in the case of each Initial Plan Participant,
such person’s Employment Agreement, and in each other case, the written
agreement containing the terms and conditions of an Award as are determined by
the Committee, in its sole discretion, consistent with the Plan.
     (o) “Grant Date” means the date on which an Award is deemed granted, which
shall be the date on which the Committee authorizes the Award or such later date
as the Committee shall determine in its sole discretion.
     (p) “Incentive Stock Option” means an option conforming to the requirements
of Section 422 of the Code and any successor thereto.
     (q) “Initial Plan Participants” means each of William Barrett, Gary LaChey,
Joseph DeRita, Frank Headington, Timothy Koller, William Martin, Joseph Varkoly,
Steve Shaffer, and John Andrews.

2



--------------------------------------------------------------------------------



 



     (r) “NEI” means Neenah Enterprises, Inc. (formerly known as ACP Holding
Company), a Delaware corporation. All references in the Plan to NEI shall
include its predecessor, ACP, as appropriate.
     (s) “Non-Employee Director” has the meaning given to such term in
Rule 16b-3 under the Exchange Act and any successor thereto.
     (t) “Non-Qualified Stock Option” means any stock option other than an
Incentive Stock Option.
     (u) “Option” means an Incentive Stock Option or Non-Qualified Stock Option,
as appropriate.
     (v) “Performance Goal” means a performance goal established by the
Committee prior to the grant of an Award that is based on the attainment of
goals relating to one or more of the following business criteria measured on an
absolute basis or in terms of growth or reduction: net sales; revenue; product
revenue; operating income (before or after taxes); pre- or after-tax income
(before or after allocation of corporate overhead and bonus); earnings per
share; net income (pre-tax or after-tax and with adjustments as stipulated);
total shareholder return; return on assets, net assets, equity, tangible book
value or capital employed; appreciation in and/or maintenance of the price of
the shares of common stock or any other publicly-traded securities of the
Company; market share; gross profits; earnings (including earnings before taxes,
earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization), and adjusted versions of those or similar
measures; economic value-added models or equivalent metrics; comparisons with
various stock market indices; reductions in costs; cash flow or cash flow per
share (before or after dividends); return on capital (including return on total
capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels;
operating margins, gross margins or cash margin; year-end cash; debt reductions;
stockholder equity; market share; regulatory achievements; loss ratio, expense
ratio, incremental profit contribution measurements (sales less variable costs),
operational type metrics ((including but not limited to lost time accidents, %
scrap, OEE (overall equipment efficiency), man-hours per ton, on time delivery,
workers compensation claims, customer returns, etc.)), capacity utilization
metrics; and implementation, completion or attainment of measurable objectives
with respect to research, development, products or projects, production volume
levels, acquisitions and divestitures and recruiting and maintaining personnel.
Such performance goals may be based solely by reference to NEI’s performance or
the performance of an affiliate, division, business segment or business unit of
the Company Group, or based upon the relative performance of other companies or
upon comparisons of any of the indicators of performance relative to other
companies. The Committee may also exclude charges related to an event or
occurrence which the Committee determines should appropriately be excluded,
including (a) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges, (b) an event either not directly related
to the operations of the Company Group or not within the reasonable control of
the Company Group’s management, or (c) the cumulative effects of tax or
accounting changes in accordance with generally accepted accounting principles.
     (w) “Plan” has the meaning set forth in Section 1 hereof.

3



--------------------------------------------------------------------------------



 



     (x) “Plan Participant” means each Initial Plan Participant and any
directors, officers and employees of, and other individuals performing services
for, the Company Group who are selected by the Board or the Committee.
     (y) “Plan of Reorganization” means the Joint Prepackaged Plan of
Reorganization of ACP, NFC Castings, Inc., Neenah Foundry Company and certain of
its Subsidiaries under Chapter 11 of the Bankruptcy Code, dated July 1, 2003,
including the Plan Supplement and other supplements, appendices and schedules to
the Plan, in each case, as amended or supplemented on or before the Effective
Date.
     (z) “Restricted Stock Award” means restricted stock awarded under Section 8
hereof.
     (aa) “Restricted Stock Unit” means an Award under Section 9 hereof.
     (bb) “Shares” has the meaning set forth in Section 4 hereof.
     (cc) “Stock Appreciation Right” or “SAR” means the right to receive cash or
shares of Common Stock based upon the excess of the Fair Market Value of one
share of Common Stock on the date the SAR is exercised over the grant price
(which shall be not less than the Fair Market Value of a share of Common Stock
on the Grant Date).
     (dd) “Subsidiary” means any corporation in which NEI or another entity
qualifying as a Subsidiary within this definition owns 50% or more of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which NEI or another
entity qualifying as a Subsidiary within this definition owns 50% or more of the
combined equity thereof.
     (ee) “Transaction” has the meaning given to such term in Section 11(b)
hereof.
3. Administration.
     (a) Committee. For purposes of the power to grant Awards to directors who
are not employees of the Company Group, the Committee shall consist of the
entire Board. For other Plan purposes, the Plan shall be administered by a
committee designated by the Board to administer the Plan and shall initially be
the Compensation Committee of the Board. To the extent applicable, the Committee
shall be constituted to permit the Plan and Awards to comply with the provisions
of the principal securities exchange on which the Common Stock is then listed
for trading, Rule 16b-3 under the Exchange Act or any successor rule, and
Section 162(m) of the Code.
     (b) Committee Powers. Subject to the provisions of the Plan and the terms
of any Grant Agreement, the Committee shall be authorized to:
          (i) select persons to participate in the Plan;
          (ii) determine the form and substance of Awards made under the Plan to
each Plan Participant, and the conditions and restrictions, if any, subject to
which such Awards will be made (including the form and substance of the Grant
Agreements);

4



--------------------------------------------------------------------------------



 



          (iii) certify that the conditions and restrictions applicable to any
Award have been met;
          (iv) waive in whole or in part any limitations, restrictions or
condition imposed upon any Awards the Committee shall deem appropriate;
          (v) modify, extend or renew any Awards made under the Plan, provided
that this provision shall not provide authority to reprice any Option or SAR to
a lower exercise price or grant price or permit the exchange of any Option or
SAR for another Option or SAR with a lower exercise price or grant price;
          (vi) make any adjustments necessary or desirable in connection with
Awards made under the Plan to eligible Plan Participants located outside the
United States;
          (vii) adopt, amend, or rescind rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Grant Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan comply with
Rule 16b-3 under the Exchange Act, Sections 162(m), 409A and 422 of the Code to
the extent applicable and other applicable law and make such other
determinations for carrying out the Plan as it may deem appropriate; and
          (viii) exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of NEI and its Subsidiaries
with respect to the Plan; provided, that in no event shall any amendment,
notification, adjustment, correction or supplement to the Plan pursuant to the
foregoing clauses (i) through (viii) adversely affect any Plan Participant
without such Plan Participant’s consent.
     (c) Delegation of Authority. The Committee shall have the right, from time
to time, to delegate to one or more officers of NEI the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
as the Committee shall determine. In no event shall any such delegation of
authority be permitted with respect to Awards granted to any member of the Board
or to any Plan Participant who is subject to Rule 16b-3 under the Exchange Act
or is a covered employee under Section 162(m) of the Code. The Committee shall
also be permitted to delegate, to any appropriate officer or employee of the
Company Group, responsibility for performing certain ministerial functions under
the Plan. In the event that the Committee’s authority is delegated to officers
or employees in accordance with the foregoing, all provisions of the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation of authority hereunder shall have the same force and
effect as if such action was undertaken directly by the Committee and shall be
deemed for all purposes of the Plan to have been taken by the Committee.
     (d) Construction. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal and

5



--------------------------------------------------------------------------------



 



state laws and rules and regulations promulgated pursuant thereto. No member of
the Committee and no officer of the Company Group shall be liable for any action
taken or omitted to be taken by such member, by any other member of the
Committee or by any officer or employee of the Company Group in connection with
the performance of duties under the Plan, except for such person’s own willful
misconduct or as expressly provided by statute. The expenses of administering
the Plan shall be borne by the Company Group.
4. Shares Available for the Plan.
     (a) Available Shares. Subject to adjustments as provided in Section 4(b)
below, an aggregate of 8,000,000 shares of Common Stock (the “Shares”) may be
issued pursuant to the Plan, any of which may be issued in the form of Incentive
Stock Options. No Plan Participant may receive Awards for more than 2,000,000
Shares in any calendar year. Such Shares may be in whole or in part authorized
and unissued or held by NEI as treasury shares or Shares held by any member of
the Company Group. If any Award under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Shares, or is
tendered or withheld as to any Shares in payment of the exercise price or the
taxes payable with respect to the exercise, then such unpurchased, forfeited,
tendered or withheld Shares shall thereafter be available for further Awards
under the Plan. If an SAR is exercised pursuant to Section 7, the number of
available Shares shall be reduced only by the Shares of Common Stock issued upon
exercise of an SAR.
     (b) Adjustments. In the event of a reorganization, recapitalization, stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of NEI, the Committee shall
make such equitable adjustments as it determines in good faith are necessary or
appropriate (i) in the number and kind of Shares or other property available for
issuance under the Plan (including, without limitation, the aggregate and
individual Share limits pursuant to Section 4(a) above), (ii) the number and
kind of Shares of Common Stock, units, or other rights subject to then
outstanding Awards, (iii) the exercise and grant price for each Option and SAR
subject to then outstanding Awards, and (iv) any other terms of an Award that
are affected by the event. Any such adjustment shall be final, conclusive and
binding for all purposes of the Plan. Any such adjustment in the Shares subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code.
     (c) 2007 Adjustment. In connection with the recapitalization of ACP, ACP
intends to implement a 1-for-5 reverse stock split. In the event that the
1-for-5 reverse stock split is implemented, (i) then outstanding Awards and
(ii) the aggregate and individual limits described in Section 4(a) above shall
be adjusted pursuant to Section 4(b), resulting in an aggregate limit of
1,600,000 Shares of Common Stock and a Plan Participant limit of 400,000 Shares
of Common Stock for any calendar year.

6



--------------------------------------------------------------------------------



 



5. Participation.
     (a) Eligibility. Participation in the Plan shall be limited to those
directors (including Non-Employee Directors), officers and employees of, and
other individuals performing services for, or to whom an offer of employment has
been extended by, NEI and the Subsidiaries selected by the Committee (including
Plan Participants located outside the United States). Nothing in the Plan or in
any Grant Agreement shall confer any right on a Plan Participant to continue in
the employ as a director, officer or employee of or in the performance of
services for the Company Group or shall interfere in any way with the right to
terminate the employment or performance of services or to reduce the
compensation or responsibilities of a Plan Participant at any time. By accepting
any award under the Plan, each Plan Participant and each person claiming under
or through him or her shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under the Plan
by NEI, the Board or the Committee.
     (b) Grants. Awards may be granted to such persons and for such number of
Shares as the Committee shall determine, subject to the limitations contained
herein (such individuals to whom Grants are made being sometimes herein called
“optionees” or “grantees,” as the case may be). Determinations made by the
Committee under the Plan need not be uniform and may be made selectively among
eligible individuals under the Plan, whether or not such individuals are
similarly situated. An Award of any type made hereunder in any one year to an
eligible Plan Participant shall neither guarantee nor preclude a further Award
of that or any other type to such Plan Participant in that year or subsequent
years.
6. Incentive and Non-Qualified Options.
     (a) Type of Option. The Committee may from time to time grant to eligible
Plan Participants Incentive Stock Options, Non-Qualified Stock Options, or any
combination thereof; provided, that the Committee may grant Incentive Stock
Options only to eligible employees of NEI or its Subsidiaries (as defined for
this purpose in Section 424(f) of the Code or any successor thereto). The
Options granted under the Plan shall be evidenced by a Grant Agreement and shall
take such form as the Committee shall determine, subject to the terms and
conditions of the Plan.
     (b) Designation of Option. At the time each Option is granted, the
Committee shall designate the Option as an Incentive Stock Option or
Non-Qualified Stock Option. Any Option designated as an Incentive Stock Option
shall comply with the requirements of Section 422 of the Code or any successor
thereto. If an Incentive Stock Option granted under the Plan does not qualify as
such for any reason, then to the extent of such non-qualification, the stock
option represented thereby shall be a Non-Qualified Stock Option duly granted
under the Plan, provided that such stock option otherwise meets the Plan’s
requirements for Non-Qualified Stock Options.
     (c) Price. The price per Share deliverable upon the exercise of each Option
(the “exercise price”) shall be established by the Committee, provided that the
exercise price may not be less than 100% of the Fair Market Value of a share of
Common Stock as of the Grant Date, and in the case of the grant of any Incentive
Stock Option to an employee who, at the time of the grant, owns more than 10% of
the total combined voting power of all classes of stock of NEI or

7



--------------------------------------------------------------------------------



 



any of the Subsidiaries, the exercise price may not be less than 110% of the
Fair Market Value of a share of Common Stock as of the Grant Date, in each case
unless otherwise permitted by Section 422 of the Code or any successor thereto.
     (d) Payment. Options may be exercised, in whole or in part, upon payment of
the exercise price of the Shares to be acquired. Unless otherwise determined by
the Committee, payment shall be made (i) in cash (including check, bank draft,
money order or wire transfer of immediately available funds), (ii) by delivery
(either actually or by attestation) of outstanding shares of Common Stock with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
payable with respect to the Options’ exercise, (iii) by shares of Common Stock
that would otherwise be issued upon exercise of the Option, (iv) by means of any
cashless exercise procedures approved by the Committee and as may be in effect
on the date of exercise, or (v) by any combination of the foregoing. In the
event a grantee is permitted to, and elects to pay the exercise price payable
with respect to an Option pursuant to clause (ii) above, (A) only a whole number
of share(s) of Common Stock (and not fractional shares of Common Stock) may be
tendered in payment, and (B) Common Stock must be delivered to NEI. Delivery for
this purpose may, at the election of the grantee, be made either by (A) physical
delivery of the certificate(s) for all such shares of Common Stock tendered in
payment of the exercise price, accompanied by duly executed instruments of
transfer in a form acceptable to NEI, (B) direction to the grantee’s broker to
transfer, by book entry, such shares of Common Stock from a brokerage account of
the grantee to a brokerage account specified by NEI or (C) attestation. When
payment of the exercise price is made by delivery of Common Stock, the
difference, if any, between the aggregate exercise price payable with respect to
the Option being exercised and the Fair Market Value of the shares of Common
Stock tendered in payment (plus any applicable taxes) shall be paid in cash. No
grantee may tender shares of Common Stock having a Fair Market Value exceeding
the aggregate exercise price payable with respect to the Option being exercised
(plus any applicable taxes).
     (e) Exercisability. The Committee shall determine the date on which each
Option shall become exercisable and may provide that an Option shall become
exercisable in installments. The Shares constituting each installment may be
purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirements as may be designated
by the Committee. Prior to the exercise of an Option and delivery of the Shares
represented thereby, the optionee shall have no rights as a stockholder with
respect to any Shares covered by such outstanding Option (including any dividend
or voting rights).
     (f) Exercise Period. No Option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of NEI or any of the
Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Shares pursuant to an Option shall, unless
sooner terminated, expire on the date designated by the Committee.
     (g) Incentive Stock Option Requirements. An Award of an Incentive Stock
Option may provide that such Option may be exercised not later than 3 months
following termination of employment of the Plan Participant with the Company
Group, or not later than one year

8



--------------------------------------------------------------------------------



 



following a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, as and to the extent determined by the Committee
to comply with the requirements of Section 422 of the Code. If required by
Section 422(d) of the Code, the aggregate Fair Market Value (determined as of
the Grant Date) of Shares with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year under all equity
incentive plans of NEI and the Subsidiaries (as defined in Section 422 of the
Code or any successor thereto) may not exceed $100,000.
7. Stock Appreciation Rights.
     (a) Granting of SARs. The Committee may, from time to time and in its
discretion, grant SARs to eligible Plan Participants. SARs may be granted with
respect to Options granted concurrently (tandem SARs) or on a stand alone basis
(stand alone SARs).
     (b) SAR Terms. Each SAR grant shall be evidenced by a Grant Agreement that
shall specify the number of SARs granted, the grant price (which shall be not
less than the Fair Market Value of a share of Common Stock on the Grant Date),
the term of the SAR (which shall not exceed ten years from the date of grant),
and such other provisions as the Committee shall determine.
     (c) Method of Exercise. An SAR that has become exercisable may be exercised
as provided in the Grant Agreement.
     (d) Payment of Stock Appreciation Rights. Upon exercise the Plan
Participant shall be entitled to receive an amount determined by multiplying:
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise over the grant price of such Stock Appreciation Right, by (ii) the
number of shares as to which such Stock Appreciation Right is exercised. Subject
to the requirements of Section 409A of the Code, payment of the amount
determined under the foregoing may be made, as approved by the Committee and set
forth in the Grant Agreement, in shares of Common Stock valued at their Fair
Market Value on the date of exercise, in cash, or in a combination of shares of
Common Stock and cash, subject to applicable tax withholding requirements.
8. Restricted Stock.
     (a) Granting of Restricted Stock. The Committee may at any time and from
time to time grant Shares of Restricted Stock under the Plan to such Plan
Participants and in such amounts as it determines. Each Award of Restricted
Stock shall be evidenced by a Grant Agreement which shall specify the applicable
restrictions on such Shares and such other terms and conditions as the Committee
shall determine consistent with this Plan, including the time or times within
which such Grants may be subject to forfeiture and any other terms and
conditions of the Grants. The Committee may condition the grant of Restricted
Stock upon the attainment of Performance Goals so that the Award qualifies as
“performance-based compensation” within the meaning of Section 162(m) of the
Code. The Committee may also condition the grant of Restricted Stock upon such
other conditions, restrictions and contingencies as the Committee may determine.
The provisions of Restricted Stock Grant Agreements need not be the same with
respect to each recipient.

9



--------------------------------------------------------------------------------



 



     (b) Grant Terms. Except as otherwise provided in any Grant Agreement, the
Plan Participant will be required to pay NEI the aggregate par value of any
Shares of Restricted Stock (or such larger amount as the Board may determine to
constitute capital under Section 154 of the Delaware General Corporation Law, as
amended, or any successor thereto) within ten days of the date of grant, unless
such Shares of restricted stock are treasury shares. Except as otherwise
provided in any Grant Agreement, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by NEI on the Plan
Participant’s behalf during any period of restriction thereon and, following the
end of such period of restriction, during any period during which such Shares
may not be sold pursuant to the first sentence of the next following paragraph
of the Plan, will bear an appropriate legend specifying the applicable
restrictions thereon, and the Plan Participant will be required to execute a
blank stock power therefor. Each Grant Agreement may provide that the recipient
of the Award shall make an effective election under Section 83(b) of the Code
within thirty (30) days receipt of such Restricted Stock. Except as otherwise
provided in any Grant Agreement, during such period of restriction the Plan
Participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such Plan
Participant’s restricted stock shall be subject to the same restrictions as then
in effect for the restricted stock, including vesting restrictions to the extent
the related shares of restricted stock are subject to vesting.
     (c) Transfer Restrictions. Except as otherwise provided in the Grant
Agreement, during the period in which a Plan Participant is a director, officer
or employee of, or performing other services for NEI or a Subsidiary, any Shares
granted pursuant to a restricted stock award may not be sold, transferred,
pledged, exchanged, assigned, hypothecated, or otherwise disposed of until all
applicable restrictions have lapsed with respect to all Shares subject to such
award. Except as otherwise provided in any Grant Agreement, at such time as a
Plan Participant ceases to be, or in the event a Plan Participant does not
become, a director, officer or employee of, or otherwise performing services
for, NEI or its Subsidiaries for any reason, all Shares of restricted stock
granted to such Plan Participant on which the restrictions have not lapsed shall
be immediately forfeited to NEI.
9. Restricted Stock Units.
     (a) Granting of Restricted Stock Units. The Committee may from time to time
grant to eligible Plan Participants Restricted Stock Units, which will entitle a
grantee to receive shares of Common Stock if predetermined conditions are
satisfied. The Committee shall determine the Plan Participants to whom
Restricted Stock Units will be made, the number of shares to be awarded, the
time or times within which such Awards may be subject to forfeiture and any
other terms and conditions of the Awards. The Committee may condition the grant
of a Restricted Stock Unit upon the attainment of Performance Goals so that the
grant qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Code. The Committee may also condition the grant of a
Restricted Stock Unit upon such other conditions, restrictions and contingencies
as the Committee may determine. The provisions of Restricted Stock Units need
not be the same with respect to each recipient.

10



--------------------------------------------------------------------------------



 



     (b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:
          (i) The Plan Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units at any time.
          (ii) Except to the extent otherwise provided in the applicable Grant
Agreement and (iii) below, the portion of each Award still subject to conditions
established by the Committee shall be forfeited by the Plan Participant upon
termination of a Plan Participant’s service for any reason.
          (iii) In the event of the special circumstances of a Plan Participant
whose employment is terminated by NEI or any of its Subsidiaries (other than for
cause), the Committee may waive in whole or in part any or all remaining
conditions with respect to such Plan Participant’s Restricted Stock Units.
          (iv) Unless otherwise provided in the Grant Agreement, certificates
for such shares shall be delivered to the Plan Participant if and when the
applicable conditions cease to be applicable to the Restricted Stock Units.
          (v) Each Award shall be confirmed by, and be subject to the terms of,
a Grant Agreement identifying the conditions applicable to the Award.
     (c) Rights as Shareholder. A Plan Participant receiving a Restricted Stock
Unit shall not be deemed the holder of any shares covered by the Award, or have
any rights as a shareholder with respect thereto, until such shares are issued
to him/her following the lapse of the applicable restrictions. The Committee may
elect to pay or accumulate dividend equivalents in connection with Restricted
Stock Units. A Plan Participant shall have no right to receive any dividend
equivalents unless determined by the Committee.
10. Withholding Taxes.
     (a) Right to Withhold. NEI and the Subsidiaries shall have the power and
the right to deduct or withhold, or require a Plan Participant to remit to NEI
or a Subsidiary, an amount sufficient to satisfy Federal, state, and local taxes
(including the Plan Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising or as a result of this Plan.
With respect to withholding required upon the exercise of Options or SARs, upon
the lapse of restrictions on Restricted Stock or Restricted Stock Units, Plan
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having NEI withhold shares
having a Fair Market Value on the date the tax is to be determined (which with
respect to Options and SARs shall not exceed the minimum statutory total tax
which could be imposed on the transaction). In the event a Plan Participant
elects to deliver or have NEI withhold shares of Common Stock pursuant to this
Section 10(a), such delivery or withholding must be made subject to the
conditions and pursuant to the procedures set forth in Section 6(d) with respect
to the delivery or withholding of Common Stock in payment of the exercise price
of Options.

11



--------------------------------------------------------------------------------



 



     (b) Withholding Obligation. NEI and its Subsidiaries shall be entitled, if
necessary or desirable, to withhold amounts due and payable to any Plan
Participant (including salary or bonus) either pursuant to Section 10(a) or this
Section 10(b), the amount of any federal, state or local taxes of any kind
required by law to be withheld with respect to any grant or delivery of Shares.
NEI may defer any such grant or delivery of Shares unless indemnified to its
satisfaction for such withholding obligation.
11. Corporate Transactions.
     (a) Change in Control. The Committee may set forth in any Grant Agreement
the effect, if any, that a “change in control” or other, similar transaction
shall have on any Awards granted hereunder.
     (b) Corporate Events. Except as otherwise provided in any Grant Agreement,
in the event of (A) a merger or consolidation of NEI or any other member of the
Company Group, (B) the sale, lease, exchange or other disposition of all or
substantially all of the assets of NEI or any other member of the Company Group
or (C) the liquidation or dissolution of NEI or any other member of the Company
Group (each a “Transaction”), the Plan and any Awards granted hereunder shall
continue in effect in accordance with their respective terms, except that
following a Transaction either (i) each outstanding Option, SAR, Restricted
Stock Award or Restricted Stock Unit shall be treated as provided for in the
agreement entered into in connection with the Transaction or (ii) if not so
provided in such agreement, each Plan Participant shall be entitled to receive
in respect of each Share subject to any outstanding Options, SARs, Restricted
Stock Awards or Restricted Stock Units, as the case may be, upon exercise of any
Options or SARs or payment or transfer in respect of any Restricted Stock Award
or Restricted Stock Unit, the same number and kind of stock, securities, cash,
property, or other consideration that each holder of a Share was entitled to
receive in the Transaction in respect of a Share; provided, that such stock,
securities, cash, property, or other consideration shall remain subject to all
of the conditions and restrictions that were applicable to the Awards prior to
such Transaction, but giving effect to the Transaction.
12. General
     (a) Transferability. No Award granted under the Plan shall be transferable
by a Plan Participant other than by will or the laws of descent and distribution
or to a Plan Participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code. An Option may be exercised only by the
optionee or grantee thereof; by his or her Family Member if such person has
acquired the Option by gift or qualified domestic relations order; by the
executor or administrator of the estate of any of the foregoing or any person to
whom the Option is transferred by will or the laws of descent and distribution;
or by the guardian or legal representative of any of the foregoing; provided,
that Incentive Stock Options may be exercised by any Family Member, guardian or
legal representative only if permitted by the Code and any regulations
thereunder. All provisions of this Plan shall in any event continue to apply to
any Option granted under the Plan and transferred as permitted by this
Section 12, and any transferee of any such Option shall be bound by all
provisions of this Plan as and to the same extent as the applicable original
grantee.

12



--------------------------------------------------------------------------------



 



     (b) Listing, Registration and Qualification. If the Committee determines
that the listing, registration or qualification upon any securities exchange or
under any law of Shares subject to any Award is necessary or desirable as a
condition of, or in connection with, the granting of same or the issue or
purchase of Shares thereunder, no such Option may be exercised in whole or in
part, and no Shares may be issued, unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee.
     (c) Transfer of Employee. The transfer of an employee from NEI to a
Subsidiary, from a Subsidiary to NEI, or from one Subsidiary to another
Subsidiary, shall not be considered a termination of employment; nor shall it be
considered a termination of employment if an employee is placed on military or
sick leave or such other leave of absence that is considered by the Committee as
continuing intact the employment relationship.
     (d) Amendment or Substitution of Awards under the Plan. The terms of any
outstanding Award, payment, grant or incentive under the Plan may be amended
from time to time by the Committee solely to provide rights under the Plan that
are more favorable to any Plan Participant; provided, that if such amendment
adversely affects the rights of any Plan Participant, such amendment shall be
deemed to affect such Plan Participant only upon such Plan Participant’s written
consent and that no such amendment may reprice any Option or SAR to a lower
exercise price or grant price or permit the exchange of any Option or SAR for
another Option or SAR with a lower exercise price or grant price.
     (e) Termination Date. No termination of the Plan shall materially and
adversely affect any of the rights or obligations of any Plan Participant,
without such Plan Participant’s written consent, under any grant of Options or
other incentives theretofore granted under the Plan.
     (f) Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of the Plan.
     (g) Governing Law. The Plan shall be governed by the corporate laws of the
State of Delaware, without giving effect to any choice of law provisions that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (h) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with the requirements of Section 409A
of the Code, and the Plan and all Grant Agreements shall be interpreted and
applied by the Committee in a manner consistent with this intent in order to
avoid the imposition of any additional tax under Section 409A of the Code. In
the event that any provision of the Plan or an Grant Agreement is determined by
the Committee to not comply with the applicable requirements of Section 409A of
the Code, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Grant Agreement as the Committee deems
necessary to comply with such requirements, provided that no such action shall
adversely affect any outstanding Award without the consent of the affected Plan
Participant. Notwithstanding the foregoing or anything

13



--------------------------------------------------------------------------------



 



elsewhere in the Plan or an Grant Agreement to the contrary, if a Plan
Participant is a “specified employee” as defined in Section 409A of the Code at
the time of termination of service with respect to an Award, then solely to the
extent necessary to avoid the imposition of any additional tax under
Section 409A of the Code, the commencement of any payments or benefits under the
Award shall be deferred until the date that is six months following the Plan
Participant’s termination of service (or such other period as required to comply
with Section 409A).

14